                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ENRICO TAYLOR,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4: 18-CV-409 RL W
                                                 )
LEADEC CORP., et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Enrico Taylor for leave to

commence this civil action without prepayment of the required filing fee. Having reviewed the

motion for leave to proceed in forma pauperis, the Court will grant the motion. In addition, for

the reasons discussed below, the Court will dismiss the complaint.

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915, the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. An action is frivolous if

it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious if it is undertaken for the purpose of harassing the named defendants and

not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D. N.C. 1987), aff'd 826 F.2d 1059 (4th Cir. 1987). An action fails to state a claim upon

which relief can be granted if it does not plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the
complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements." Id. at 678. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 679. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id.

       The plaintiff is required to plead facts that show more than the "mere possibility of

misconduct." Iqbal, 556 U.S. at 679. The Court must review the factual allegations in the

complaint "to determine if they plausibly suggest an entitlement to relief." Id. at 681. When

faced with alternative explanations for the alleged misconduct, the Court may exercise its

judgment in determining whether plaintiffs proffered conclusion is the most plausible or

whether it is more likely that no misconduct occurred. Id. at 680-82.

       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).         The Court must weigh all factual

allegations in favor of the plaintiff, unless the facts alleged are clearly baseless. Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Federal courts are not required to "assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint."

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          The Complaint

       Plaintiff states that he brings this action on behalf of himself and his mother who

previously worked for Leadec Corporation. Plaintiff claims that defendant Leadeac, wrongfully




                                                  2
terminated his mother "based upon her FMLA protected status but also extortionally [sic]

threatened plaintiff during pre-litigation."

        Plaintiff claims that after his mother was terminated from Leadec he went to the company

and "informed the defendant's" attorney, Megan Glowacki, that his mother was suffering from a

blood clot and could not afford medication to treat the clot after her termination and loss of

insurance. Plaintiff claims he utilized his "constitutional rights" to tell defendant Glowacki that

he was "pre-litigating" the issue with Leadec and hold the corporate officers responsible for

terminating his mother in violation of the FMLA, and Glowacki threatened to call the police on

plaintiff.

        Plaintiff states that he stopped "pre-litigating" because he feared the police being called

on him as a result of Glowacki' s threats. Thus, Leadec was able to stop plaintiff from holding the

corporate officers responsible for terminating plaintiffs mother.

        Plaintiff request $1,000,000 in damages for "intentionally inflicting emotional distress

damages on the plaintiff who fought to save his mother's life that was wrongfully terminated" by

a Human Resource Representative plaintiff believes acted in bad faith. 1

                                                 Discussion

        On the front of plaintiffs complaint form he asserts that he is bringing claims for

intentional infliction of emotional distress and "extortion". As noted supra, plaintiff may only

bring claims on behalf of himself. Neither of the aforementioned claims establish a violation of a


1 Plaintiff admits that his mother was reinstated to her position at Leadec. Plaintiff focuses on, however,
the actions of Human Resource Representative, Cheryl Hertfelder, in relation to his mother. Hertfelder
has not been named as a defendant in this action. To the extent plaintiff is attempting to bring claims on
behalf of his mother in this lawsuit, the Court will decline to allow him to do so. Plaintiff lacks standing
to bring claims on behalf of others, and he does not allege, nor is it apparent, that he is a licensed attorney.
Only a licensed attorney may represent another party in federal court. See 28 U.S.C. § 1915(e); Lewis v.
Lene-Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (a person who is not licensed to practice law may
not represent another individual in federal court).

                                                       3
federally protected right. Therefore, plaintiff must allege that the Court has diversity jurisdiction

over both of defendants.

       Plaintiff alleges that the parties are diverse. However, he alleges that the actual damages

total only $3,000. He asserts that punitive damages approximate $997,000 "due to the emotional

distress cause by the plaintiff not knowing if his mother would die due to the illegal and

discriminatory actions of the defendant plus the anti-slap measures use for fear."

       However, the facts alleged in the complaint do not appear to provide an adequate

foundation for plaintiffs belief that his punitive damages are properly measured at such an

amount or are even sufficient to meet the amount in controversy requirement at all. Regardless,

the Court will move on to the sufficiency of plaintiffs allegations within his complaint.

       To the extent plaintiff is attempting to plead a state law claim for extortion under

Missouri law, his claim fails. See Mo.Rev.Stat. § 566.200. The crime of extortion exists when

someone forces another person to do something against their will and in order to obtain, or

attempt to obtain, money, property, or some advantage.

       In Missouri, extortion laws are covered only under criminal statutes that defined the

offenses under the definitions of "blackmail" and "coercion." A prosecutor has the discretion to

determine whether a defendant has committed a crime that involves making threats to reveal

potentially damaging information or threats to intimidate or place the victims in fear. Such

criminal laws in Missouri include: revenge porn, blackmail, coercion, commercial bribery and

sports bribery. There is no civil law of extortion in the state of Missouri. See, e.g., Lafferty v

Rhudy, 878 S.W.2d 833, 835 (Mo.Ct.App. 1994) ("A statute which creates a criminal offense

and provides a penalty for its violation will not be construed as created a new civil cause of

action independently of the common law, unless such appears by express terms or by clear



                                                 4
implication to have been the legislative intent."). Thus, plaintiff has not stated a claim for relief

for extortion in this action. 2

        Under Missouri law, the tort of intentional infliction of emotional distress has four

elements: (1) the defendant must act intentionally or recklessly; (2) the defendant's conduct must

be extreme and outrageous; and (3) the conduct must be the cause (4) of severe emotional

distress. See Polk v. Inroads/St. Louis, Inc., 951 S.W.2d 646, 648 (Mo. Ct. App. 1997).

"Although case law does not provide us with a precise definition of extreme and outrageous, the

test adopted by Missouri courts for actionable conduct is that the conduct must be so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community." Id. (internal quotations

omitted). Additionally, the conduct must be "intended only to causes extreme emotional distress

to the victim." See Gibson v. Brewer, 952 S.W.2d 239, 249 (Mo. 1997).

        Although plaintiffs mother may have suffered at some point in the process relating to her

termination and subsequent rehire at Leadec, those injuries related to plaintiffs mother and not

plaintiff. Plaintiff cannot usurp his mother's injuries relating to her employment discrimination

lawsuit and attempt to take them as his own in the present lawsuit. He must bring only his own

cause of action in this lawsuit.

        Plaintiff has not alleged that the police were called on him by defendant Glowacki such

that he had a reason to be extremely emotionally distressed. And plaintiffs assertions regarding


2To  the extent plaintiff is asserting a RICO claim against defendants, his claim also fails. To state a civil
RICO claim, plaintiff must plead, inter alia, that the defendants engaged in a pattern of racketeering
activity. Wisdom v. First Midwest Bank of Poplar Bluff, 167 F.3d 402, 406 (8th Cir. 1999) (citation
omitted). The term "racketeering activity" includes a variety of criminal offenses under state and federal
law, including murder, kidnaping, gambling, arson, robbery, bribery, extortion, and obstruction of justice.
18 U.S.C. § 1961(1). There are no facts in the complaint indicating a pattern of racketeering activity by
defendants.


                                                      5
his mother's purported blood clot, her loss of time at work and his responsibility to pay for her

time off are insufficiently plead to show that such facts were caused by defendants and in fact

caused him severe and outrageous emotional distress. See Iqbal, 556 U.S. at 678; see also

Peterson v. Shansk, 149 F.3d 1140, 1145 (10th Cir. 1998) (for predicate acts, plaintiff must plead

more than conclusory allegations). Simply put, there is nothing alleged in plaintiffs complaint

tending to show that defendant's purported conduct to plaintiff was so outrageous in character

and beyond the bounds of decency that they could be liable for the tort of intentional infliction of

emotional distress to plaintiff.

       Finally, to the extent plaintiff has alleged any additional state law claims within the body

of his complaint, the Court will also dismiss any remaining pendent state law claims based on the

allegations contained in his complaint as written. See 28 U.S.C. § 1367(c)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

        Dated   thi~ay of July, 2019.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                 6
